Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In Figure 1, element number “112” is depicted, but the Specification does not describe or define what this element number represents.  
Additionally, in Figure 1, there is an arrow above element “114” that is not numbered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
On page 12 of the Specification, in line 11, "in the presence hydrogen" should be amended to recite "in the presence of hydrogen".
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is respectfully requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 25 is objected to because of the following informalities:    
In line 2 of claim 25, "in the presence hydrogen" should be amended to recite "in the presence of hydrogen".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 22-24 lack antecedent basis for the limitation “carbon-coated metal catalyst particle”.  Claim 18, from which claims 22-24 depend, does not recite or refer to a “carbon-coated metal catalyst particle”.

Allowable Subject Matter
Claims 1-21 and 25-27 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the claimed method, wherein two or more metal salts and an aluminum salt are mixed in water to produce a metal catalyst precursor solution, followed by mixing said metal catalyst precursor solution and an alkali metal buffer solution to produce a precipitate, ion exchanging alkali metal in the precipitate for a non-alkali cation to produce a low-alkali metal precipitate comprising 3 wt. % or less alkali metal by weight of the precipitate on a dry basis, forming a powder from said low-alkali metal precipitate, and calcining said powder to produce a metal catalyst.
While the formation of metal catalysts from metal catalyst precursor solutions comprising metal salts, an aluminum salt, and an alkali metal buffer solution are known in the art, the inclusion of a step of ion exchanging the alkali metal for a non-alkali cation with said formation is not known in the art.
Exemplary prior art includes:
Kim et al. (U. S. Patent Publication No. 2013/0030224), which teaches the preparation of a Cu-based catalyst, wherein a first component comprising a Cu precursor, a second component precursor comprising one or more selected from the group consisting of transition metals, alkaline earth metals, and Group IIIb metals, and a third component precursor comprising one or more selected from, inter alia, alumina, stirring the resultant solution, precipitating the stirred solution using sodium carbonate (Na2CO3) and NaOH to form a catalyst precursor, and washing and filtering the formed catalyst precursor precipitate (paragraph [0043]).  Kim et al. further teach that the aforementioned preparation involves forming an initial catalyst precursor mixture by dissolving the Cu precursor, the second component precursor, and the third component precursor in an aqueous solution, having a resultant pH of 2-4, followed by adding thereto an alkaline precipitant, wherein the Cu-based catalyst is precipitated until the pH reaches 9 (see paragraphs [0058]-[0069] of Kim et al.), as well as washing and filtering the catalyst precursor precipitate, followed by drying and burning to form the metal catalyst (paragraph [0067]).
This reference does not teach or suggest Applicants’ claimed step of ion exchanging the precipitate for a non-alkali cation, as recited in Applicants’ claim 1.  
"Steam Reforming of Dimethyl Ether over Cu/ZnO/ZrO2 and γ-Al2O3 Mixed Catalyst Prepared by Extrusion," by Hiroyuki Kamata et al., which teaches the preparation of mixed catalysts comprising Cu/ZnO/ZrO2 and γ-Al2O3, wherein aqueous solutions of copper and zinc nitrates, zirconium oxynitrate are added to Na2CO3 solution to form precipitates, which are aged, washed with deionized water, dried, and calcined to obtain oxides.  The obtained oxides are ground with γ-Al2O3 powder to obtain a homogeneous mixture.  The homogeneous mixture is then kneaded with an organic binder, plasticizer, and deionized water to form a paste, which is extruded.  See page 158 of Kamata et al.
This reference does not teach or suggest Applicants’ claimed step of ion exchanging the precipitate for a non-alkali cation, as recited in Applicants’ claim 1.  Additionally, this reference does not teach or suggest the limitations of Applicants’ claims regarding the admixing of two or more metal salts and an aluminum salt; Kamata et al. teach incorporation of γ-Al2O3 (not an aluminum salt) after the formation of the aforementioned oxides.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        August 17, 2022